Case 17-20543-JAD    Doc 592
                           Filed 08/11/21 Entered 08/11/21 14:22:05 Desc Main
                          Document      Page 1 of 6                FILED
                                                                   8/11/21 2:05 pm
                                                                   CLERK
               IN THE UNITED STATES BANKRUPTCY COURT               U.S. BANKRUPTCY
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA COURT - WDPA

 IN RE:                             )
                                    )
 DAVID H. ZIMMER,                   )         Case No. 17-20543-JAD
                                    )
             Debtor.               )         Chapter 7
 __________________________________ X
                                    )         Related to ECF No. 564
 ROSEMARY C. CRAWFORD,              )
                                    )
                                    )
             Movant,                )
                                    )
       -v-                          )
                                    )
 DANIEL PETER MORRIS, and           )
 LUCILLE AIOSA MORRIS,              )
                                    )
             Respondents.           )
 __________________________________ X

                             MEMORANDUM OPINION

       The matter having been heard before the Court on August 10, 2021 is a

 motion filed by the Chapter 7 Trustee captioned as: An Emergency Motion to

 Compel and Rule to Show Cause and for Sanctions Against Daniel & Lucille Morris

 For Compliance With Bankruptcy Procedures and to Dismiss Trustee Crawford as

 a Defendant in Litigation in the Court of Common Pleas, Allegheny County and for

 Sanctions for Repeated Violation of Bankruptcy Court Procedures (the “Sanctions

 Motion”). The Sanctions Motion is a core proceeding over which this Court has

 the requisite subject-matter jurisdiction to enter final judgment. See 28 U.S.C. §§

 157(b)(1), 157(b)(2)(A), 157(b)(2)(E), 157(b)(2)(G), 157(b)(2)(K), 157(b)(2)(O), and

 1334(b).
Case 17-20543-JAD    Doc 592    Filed 08/11/21 Entered 08/11/21 14:22:05   Desc Main
                               Document      Page 2 of 6



       The facts supporting the Motion are undisputed and are not complicated.

 Specifically, the record reflects that Daniel & Lucille Morris are husband and wife

 (collectively, the “Morris Creditors”), and are creditors of the bankruptcy estate.

       On February 4, 2020, the Chapter 7 Trustee, the Client Protection Fund of

 the Bar of Maryland, and the Morris Creditors entered into a settlement, which

 provided for the Debtor’s interest in certain decedents’ estates and related assets

 (collectively, the “Recoveries”) to be remitted to the Chapter 7 Trustee for

 distribution to the bankruptcy estate as follows: (a) $14,000 to the Chapter 7

 Trustee on account of trustee fees and other administrative expenses of the

 Chapter 7 Trustee, (b) $12,064 to the Internal Revenue 6ervice on account of its

 allowed claim, and (c) the remaining Recoveries shared equally between the

 bankruptcy estate’s remaining creditors (i.e., the Morris Creditors and The Client

 Protection Fund for the Bar of Maryland).        This settlement was ultimately

 approved by way of an Order of the Court dated March 10, 2020. See ECF 370.

       In June of 2021, the Chapter 7 Trustee filed a motion with this Court

 requesting authority to make interim distribution of the Recoveries as provided for

 in the Court approved settlement. In the face of this request, the debtor David

 Zimmer, attempted to amend his bankruptcy exemptions and lay claim to some

 of the Recoveries. Ultimately, this Court denied Mr. Zimmer’s legal gymnastics.

       While Mr. Zimmer’s request to amend his exemptions remained pending, the

 Morris Creditors unilaterally and without leave of this Court commenced and


                                         -2-
Case 17-20543-JAD    Doc 592    Filed 08/11/21 Entered 08/11/21 14:22:05   Desc Main
                               Document      Page 3 of 6



 served garnishment proceedings against the Chapter 7 Trustee in the Court of

 Common Pleas of Allegheny County at civil action number GD-16-6173 (the

 “Garnishment Action”). This action by the Morris Creditors was admittedly a

 unilateral action to assert a judgment lien against property of the estate in

 violation of 11 U.S.C. §§ 362(a) and 362(c)(1). This action by the Morris Creditors

 was also ultra vires because the Chapter 7 Trustee is protected by quasi-

 governmental immunity, and pursuant to the Barton Doctrine she may not be

 sued absent permission first being obtained from this Court. See Phoenician

 Mediterranean Villa, LLC v. Swope (In re J&S Properties, LLC), 545 B.R. 91

 (Bankr. W.D. Pa. 2015), aff’d 554 B.R. 747 (W.D. Pa. 2016 , aff’d 872 F.3d 138 (3rd

 Cir. 2017).

       Given the above, the Chapter 7 Trustee filed the Sanctions Motion,

 requesting that the Garnishment Action be voided, and that the Morris Creditors

 be sanctioned for their willful violation of the automatic stay. See Böhm v. Howard

 (In re Howard), 428 B.R. 335 (Bankr. W.D. Pa. 2010)(trustee may seek damages

 and sanctions for violations of the stay)(citing Cuffee v. Atlantic Business and

 Community Development Corp. (In re Atlantic Business and Community Corp.),

 901 F.2d 325 (3rd Cir. 1990).

       The importance of the automatic stay in our system of bankruptcy is

 reflected in the provisions of Section 362(k)(1) of the Bankruptcy Code. See e.g.,

 Wingard v. Altoona Regional Health System (In re Wingard), 382 B.R. 892, 899-


                                         -3-
Case 17-20543-JAD     Doc 592     Filed 08/11/21 Entered 08/11/21 14:22:05   Desc Main
                                 Document      Page 4 of 6



 900 (Bankr. W.D. Pa. 2008) and Böhm v. Howard (In re Howard), 422 B.R. 593,

 602-605 (Bankr. W.D. Pa. 2010).

       Section 362(k)(1) of the Bankruptcy Code is remarkably simple, and states

 in pertinent part as follows:

                     [A]n individual injured by any willful violation of a
              stay provided by this section [i.e., Section 362(a) ] shall
              recover actual damages, including costs and attorneys'
              fees, and, in appropriate circumstances, may recover
              punitive damages.

 11 U.S.C. § 362(k)(1).

       In response to the Sanctions Motion, the Morris Creditors offer one primary

 defense to the relief requested by the Chapter 7 Trustee. That defense is that they

 contend that the Garnishment Action was a prophylactic measure designed to

 protect the Morris Creditors’ interests “just in case” Mr. Zimmer’s efforts to exempt

 a portion of the Recoveries was successful. In this regard, the Morris Creditors

 argue that their violation of the automatic stay was not willful.

       The Court finds the Morris Creditors’ argument to be untenable. With

 respect to the concept of “willfulness,” the Third Circuit Court of Appeals has held:

                 It is a willful violation of the automatic stay when a
              creditor violates the stay with knowledge that the
              bankruptcy petition has been filed. In re University
              Medical Center, 973 F.2d 1065, 1087–88 (3d Cir.1992).
              Willfulness does not require that the creditor intend to
              violate the automatic stay provision, rather it requires
              that the acts which violate the stay be intentional. Id.

 In re Lansdale Family Restaurants, Inc., 977 F.2d 826, 829 (3rd Cir.1992).


                                           -4-
Case 17-20543-JAD        Doc 592     Filed 08/11/21 Entered 08/11/21 14:22:05            Desc Main
                                    Document      Page 5 of 6



        Sub judice, there is no dispute that the Garnishment Action commenced by

 the Morris Creditors was purposeful. There also is no dispute that, despite the

 requests of the Chapter 7 Trustee, the Garnishment Action was not withdrawn or

 terminated by the Morris Creditors. It is further not in dispute that the Chapter

 7 Trustee has had to expend time and effort in bringing this enforcement

 proceeding. Accordingly, the provisions of 11 U.S.C. § 362(k) have been triggered.

        Given these circumstances, it is appropriate to award the Chapter 7 Trustee

 damages from the Morris Creditors in the amount of $850, and such sums shall

 be paid directly to the Chapter 7 Trustee from the Morris Creditors’ distributions

 on account of their share of the Recoveries. For purpose of clarity, the $850 sum

 has been calculated based upon Ms. Crawford’s hourly rate of $425 as counsel,

 and the Morris Creditors’ acknowledgment that Ms. Crawford had to expend at

 least 2 hours of time in reviewing the Garnishment Action, researching and

 drafting the Sanctions Motion, and preparing for and attending the hearing.1

        In addition, the Third Circuit Court of Appeals has held that any creditor

 action taken in violation of the automatic stay is void ab initio. See Maritime

 Electric Co. v. United Jersey Bank, 959 F.2d 1194, 1206 (3rd Cir. 1991).


        1
           Ms. Crawford stated at the hearing that she spent at least 5 hours of time addressing the
 violation of the automatic stay. The Court believes that this amount of time is probably more
 accurate, given the Court’s experience in reviewing and addressing the litigation the Morris
 Creditors have repeatedly filed in this Court. However, for the sake of efficiency and to avoid a
 trial which would further delay the administration of this bankruptcy case, the Court has accepted
 the Morris Creditors’ admission that Ms. Crawford expended at least 2 hours of time with respect
 to this matter.

                                                 -5-
Case 17-20543-JAD     Doc 592    Filed 08/11/21 Entered 08/11/21 14:22:05     Desc Main
                                Document      Page 6 of 6



 Accordingly, it is appropriate for the Court to enter an Order declaring the

 Garnishment Action void and directing that the Morris Creditors immediately

 discontinue the Garnishment Action against the Chapter 7 Trustee.

       An Order consistent with this Memorandum Opinion shall be issued by the

 Court.



 Date: August 11, 2021                  _______________________________________
                                        ________
                                               ______
                                                   _ ___________
                                                              _________
                                                                     ____
                                                                        _ ___________
                                        The Honorable JeJeffery
                                                        J    ffery A. Deller
                                        United States Bankruptcy Judge

 cc: All parties in interest




                                          -6-
